803 F.2d 1180Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith Anthony CAMPBELL, Plaintiff-Appellant,v.C.R. EDWARDS, Warden, Defendant-Appellee.
No. 86-7173.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 5, 1986.Decided Oct. 23, 1986.

Keith Anthony Campbell, appellant pro se.
E.D.Va.
AFFIRMED.
Before HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Keith Anthony Campbell appeals from the district court's denial of his petition for habeas corpus relief by which Campbell challenged the denial of bond pending appeal.


2
Campbell was arrested on charges of mail fraud on August 15, 1985, and a detention hearing was held before a magistrate on August 19.  The magistrate set a bond of $10,000.  Unable to post this bond, Campbell moved on September 6 for a bond reduction.  The district judge granted Campbell's motion, releasing him to live with a third-party custodian on the condition that he not otherwise leave the Eastern District of Virginia and that he obey a ten o'clock curfew.  When Campbell failed to obey these conditions, his bond was revoked.


3
Campbell then appeared before the district court, entered a plea of guilty, and moved for reinstatement of his bond.  The district court found, in light of Campbell's prior violation, that he was a poor risk for release on bond, and denied the motion.  The district court also denied bond at the time of sentencing.


4
Upon noting an appeal after imposition of sentence, Campbell moved in this Court for release on bond pending appeal, and for remand to the district court for a hearing on bond.  Fed.R.App.P. 9(b).  These motions were denied.  United States v. Campbell, No. 85-5295 (orders of Feb. 25, 1986 and April 21, 1986).  On August 26, 1986, this Court disposed of Campbell's appeal by affirming the judgment of the district court.


5
As this Court has already denied in Campbell's direct appeal his requests for release and for a hearing on bond, we find this collateral attack, seeking essentially the same relief, to be without merit.  We therefore affirm the district court's dismissal of the petition.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


6
AFFIRMED.